Case 1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 1 of 42




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-3341

KLAUDIA ELLIOT,

                      Plaintiff,
               v.

INSTANT BRANDS, INC., and
DOUBLE INSIGHT, INC. d/b/a
INSTANT POT COMPANY,

                  Defendants.
______________________________________________________________________________

                  COMPLAINT & DEMAND FOR JURY TRIAL
______________________________________________________________________________

        Plaintiff, KLAUDIA ELLIOT (hereafter referred to as “Plaintiff”), by and through her

undersigned counsel, JOHNSON BECKER, PLLC, hereby submits the following Complaint

and Demand for Jury Trial against Defendants INSTANT BRANDS, INC. (hereafter referred to

as “Defendant Instant Brands”) and DOUBLE INSIGHT, INC. d/b/a INSTANT POT

COMPANY (hereinafter generally referred to as “Defendant Double Insight”) (collectively

referred to as “Defendants”), alleges the following upon personal knowledge and belief, and

investigation of counsel:

                                   NATURE OF THE CASE

        1.     Defendants Instant Brands and Defendant Double Insight design, manufacture,

market, import, distribute and sell a wide-range of consumer kitchen products, including the

subject “Instant Pot Programmable Electric Pressure Cooker,” which specifically includes the

Model Number IP-DUO60 V2 (referred to hereafter as “pressure cooker(s)”) that is at issue in

this case.



                                             1
Case 1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 2 of 42




        2.     Defendants tout the “safety” 1 of their pressure cookers, and states that they cannot

be opened while in use. Despite Defendants’ claims of “safety,” they designed, manufactured,

marketed, imported, distributed and sold, both directly and through third-party retailers, a

product that suffers from serious and dangerous defects. Said defects cause significant risk of

bodily harm and injury to its consumers.

        3.     Specifically, said defects manifest themselves when, despite Defendants’

statements, the lid of the pressure cooker is removable with built-up pressure, heat and steam still

inside the unit. When the lid is removed under such circumstances, the pressure trapped within

the unit causes the scalding hot contents to be projected from the unit and into the surrounding

area, including onto the unsuspecting consumers, their families and other bystanders. The

Plaintiff in this case was able to remove the lid while the pressure cooker retained pressure,

causing her serious and substantial bodily injuries and damages including, but not limited to, 2nd

degree burns to her abdomen.

        4.     Defendants knew or should have known of these defects, but has nevertheless put

profit ahead of safety by continuing to sell its pressure cookers to consumers, failing to warn said

consumers of the serious risks posed by the defects, and failing to recall the dangerously

defective pressure cookers regardless of the risk of significant injuries to Plaintiff and consumers

like her.

        5.     Defendants ignored and/or concealed their knowledge of these defects in its

pressure cookers from the Plaintiff in this case, as well as the public in general, in order to

continue generating a profit from the sale of said pressure cookers, demonstrating a callous,




1
  See, e.g. Instant Pot IP-DUO60 V2 Owner’s manual, pgs. 4, 5 8. A copy of the Owner’s manual
is attached hereto as “Exhibit A”.

                                                 2
Case 1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 3 of 42




reckless, willful, depraved indifference to the health, safety and welfare of Plaintiff and

consumers like her.

          6.        As a direct and proximate result of Defendants’ collective conduct, the Plaintiff in

this case incurred significant and painful bodily injuries, medical expenses, physical pain, mental

anguish, and diminished enjoyment of life.

                                   PLAINTIFF KLAUDIA ELLIOT

          7.        Plaintiff is a resident and citizen of the city of Broomfield, County of Broomfiled,

State of Colorado.

          8.        In or around February 2017, Plaintiff purchased a new pressure cooker, Model

No. IP-DUO60 V2.

          9.        On or about December 24, 2017, Plaintiff suffered serious and substantial burn

injuries as the direct and proximate result of the pressure cooker’s lid being able to be rotated

and opened while the pressure cooker was still under pressure, during the normal, directed use of

the Pressure Cooker, allowing its scalding hot contents to be forcefully ejected from the pressure

cooker and onto Plaintiff. The incident occurred as a result of the failure of the pressure cooker’s

supposed “safety mechanisms,” 2 which purport to keep the consumer safe while using the

pressure cooker. In addition, the incident occurred as the result of Defendants’ failure to redesign

the pressure cooker, despite the existence of economical, safer alternative designs.

           DEFENDANTS INSTANT BRANDS, INC. AND DOUBLE INSIGHT, INC.

          10.       Defendants design, manufacture, market, import, distribute and sell a variety of

consumer kitchen products including pressure cookers, air fryers, and blenders, amongst others.




2
    Id. at pg. 5.

                                                     3
Case 1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 4 of 42




           11.   Defendants boast that “[t]he Instant Pot line of products are truly tools for a new

lifestyle and especially cater to the needs of health-minded individuals” 3 with it’s “main goal” to

provide “best kitchen experience by offering unsurpassed user interface design and connected

technologies.” 4

           12.   Defendant Instant Brands is a Canadian corporation with is principal place of

business at 495 March Road, Suite 200, Kanata, ON, Canada K2K 3G1, and as such is deemed to

be a citizen of the Country of Canada.

           13.   Defendant Double Insight is a Canadian corporation with is principal place of

business at 495 March Road, Suite 200, Kanata, ON, Canada K2K 3G1, and as such is deemed to

be a citizen of the Country of Canada.

           14.   Upon information and belief, Defendant Instant Brands and Defendant Double

Insight are parent and subsidiary, or successor and predecessor, or the same corporate entity, as

both Instant Brands, Inc, and Double Insight, Inc., have each held themselves out as the designer,

manufacturer, and/or distributor of the Instant Pot, and as doing business as Instant Pot

Company.

                                  JURISDICTION AND VENUE

           15.   This Court has subject matter jurisdiction over this case pursuant to diversity

jurisdiction prescribed by 28 U.S.C. § 1332 because the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and there is complete diversity between the

parties.

           16.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391 all or a substantial part

of the events or omissions giving rise to this claim occurred in this district.
3
  See https://instantpot.com/about-instant-brands-inc-instant-pot/ (last accessed September 19,
2019)
4
  Id.

                                                  4
Case 1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 5 of 42




        17.     Venue is also proper in this Court pursuant to 28 U.S.C. § 1391 because

Defendants have sufficient minimum contacts with the State of Colorado and intentionally

availed themselves of the markets within Colorado through the promotion, sale, marketing, and

distribution of their products.

                                  FACTUAL BACKGROUND

        18.     Defendants are engaged in the business of designing, manufacturing, warranting,

marketing, importing, distributing and selling the pressure cookers at issue in this litigation.

        19.     Defendants aggressively warrant, market, advertise and sell its pressure cookers

as “Convenient, Dependable and Safe,” 5 allowing consumers to cook “healthy, tasty dishes.” 6

       20.      For instance, the Defendants claim that its pressure cookers include a “safety

feature to disable the cooker” and display light that “flashes ‘Lid’ if the lid is not positioned

correctly.” 7

        21.     To further propagate its message, Defendant have, and continue to utilize

numerous media outlets including, but not limited to, infomercials, social media websites such as

YouTube, and third-party retailers. For example, the following can be found on Defendants’

YouTube webpage entitled “Getting to Know Your New Instant Pot IP-DUO”:

                a.     “The first thing you need to know about your IP-DUO is that you don’t
                       need to be afraid of it, as many people are afraid of stovetop pressure
                       cookers.” 8

                b.     “With 10 safety features built in, you can use your Instant Pot with
                       confidence, knowing that it is not going to explode.” 9

5
  See https://instantpot.com/portfolio-item/lux-6-quart/#tab-id-1 (last accessed November 26,
2019).
6
  Id.
7
  Instant Pot IP-LUX50/60 Owner’s manual, pg. 10,
8
  https://www.youtube.com/watch?v=w1RKj9E8TY0 (video with a runtime of 11:26) at 0:42 –
0:46 (last accessed November 26, 2019)
9
  Id. at 0:47 – 0:55.

                                                  5
Case 1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 6 of 42




               c.      “In addition, keep in mind that your Instant Pot operates at relatively low
                       pressures of 11 to 12 psi or lower, depending on the pressure setting that
                       you use.” 10
       22.     In a similar video entitled “Introducing Instant Pot IP-DUO series electric

pressure cooker,” spokesperson Laura Pazzaglia, founder of the website “Hip Pressure

Cooking” 11 boasts of the pressure cookers “10 safety features,” 12 stating that this “new model

detects the position of the lid” 13 and “ once the lid is locked, and the contents are under pressure,

there’s no way to open the pressure cooker.” 14

       23.     According to the Owner’s Manual accompanying each individual unit sold, the

pressure cookers purport to be designed with “10 proven safety mechanisms and patented

technologies,” 15 misleading the consumer into believing that the pressure cookers are reasonably

safe for their normal, intended use.

       24.     By reason of the forgoing acts or omissions, the above-named Plaintiff and/or her

family purchased the pressure cooker with the reasonable expectation that it was properly

designed and manufactured, free from defects of any kind, and that it was safe for its intended,

foreseeable use of cooking.

       25.     Plaintiff used her pressure cooker for its intended purpose of preparing meals for

herself and/or family and did so in a manner that was reasonable and foreseeable by the

Defendants.



10
   Id. 0:56 – 1:08. This apparently suggests that even if the lid is opened while the unit is still
pressurized, it will not harm you.
11
   See https://www.hippressurecooking.com/ (last accessed November 26, 2019)
12
   See https://www.youtube.com/watch?v=bVA2EqPf0s0 at 1:22 – 143. (last accessed November
26, 2019)
13
   Id. at 2:26
14
   Id. at 6:40
15
   See Instant Pot IP-DUO V2 Owner’s Manual, pg. 4.

                                                  6
Case 1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 7 of 42




       26.     However, the aforementioned pressure cooker was defectively and negligently

designed and manufactured by the Defendants in that it failed to properly function as to prevent

the lid from being removed with normal force while the unit remained pressurized, despite the

appearance that all the pressure had been released, during the ordinary, foreseeable and proper

use of cooking food with the product; placing the Plaintiff, her family, and similar consumers in

danger while using the pressure cookers.

       27.     Defendants’ pressure cookers possess defects that make them unreasonably

dangerous for their intended use by consumers because the lid can be rotated and opened while

the unit remains pressurized.

       28.     Further, Defendants’ representations about “safety” are not just misleading, they

are flatly wrong, and put innocent consumers like Plaintiff directly in harm’s way.

       29.     Economic, safer alternative designs were available that could have prevented the

Pressure Cooker’s lid from being rotated and opened while pressurized.

       30.     Defendants knew or should have known that its pressure cookers possessed

defects that pose a serious safety risk to Plaintiff and the public. Nevertheless, Defendants

continue to ignore and/or conceal its knowledge of the pressure cookers’ defects from the general

public and continues to generate a substantial profit from the sale of their pressure cookers,

demonstrating a callous, reckless, willful, depraved indifference to the health, safety and welfare

of Plaintiff and consumers like her.

       31.     As a direct and proximate result of Defendants intentional concealment of such

defects, its failure to warn consumers of such defects, its negligent misrepresentations, its failure

to remove a product with such defects from the stream of commerce, and its negligent design of

such products, Plaintiff used an unreasonably dangerous pressure cooker, which resulted in



                                                 7
Case 1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 8 of 42




significant and painful bodily injuries upon Plaintiff’s simple removal of the lid of the Pressure

Cooker.

       32.      Consequently, the Plaintiff in this case seeks compensatory damages resulting

from the use of Defendants pressure cooker as described above, which has caused the Plaintiff to

suffer from serious bodily injuries, medical expenses, lost wages, physical pain, mental anguish,

diminished enjoyment of life, and other damages.

                                     CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF
                               STRICT PRODUCTS LIABILITY

       33.      Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       34.      At the time of Plaintiff’s injuries, Defendants’ pressure cookers were defective

and unreasonably dangerous for use by foreseeable consumers, including Plaintiff.

       35.      Defendants’ pressure cookers were in the same or substantially similar condition

as when they left the possession of the Defendants.

       36.      Plaintiff did not misuse or materially alter the pressure cooker.

       37.      The pressure cookers did not perform as safely as an ordinary consumer would

have expected them to perform when used in a reasonably foreseeable way.

       38.      Further, a reasonable person would conclude that the possibility and serious of

harm outweighs the burden or cost of making the pressure cookers safe. Specifically:

             a. The pressure cookers designed, manufactured, sold, and supplied by Defendants
                were defectively designed and placed into the stream of commerce in a defective
                and unreasonably dangerous condition for consumers;

             b. The seriousness of the potential burn injuries resulting from the product
                drastically outweighs any benefit that could be derived from its normal, intended
                use;


                                                  8
Case 1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 9 of 42




             c. Defendants failed to properly market, design, manufacture, distribute, supply, and
                sell the pressure cookers, despite having extensive knowledge that the
                aforementioned injuries could and did occur;

             d. Defendants failed to warn and place adequate warnings and instructions on the
                pressure cookers;

             e. Defendants failed to adequately test the pressure cookers; and

             f. Defendants failed to market an economically feasible alternative design, despite
                the existence of economical, safer alternatives, that could have prevented the
                Plaintiff’ injuries and damages.

       39.      Defendants actions and omissions were the direct and proximate cause of the

Plaintiff’s injuries and damages.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory

damages, together with interest, costs of suit, attorneys’ fees, and all such other relief as the

Court deems proper.

                                SECOND CLAIM FOR RELIEF
                                     NEGLIGENCE

       40.      Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       41.      Defendants had a duty of reasonable care to design, manufacture, market, and sell

non-defective pressure cookers that are reasonably safe for their intended uses by consumers,

such as Plaintiff and her family.

       42.      Defendants failed to exercise ordinary care in the manufacture, sale, warnings,

quality assurance, quality control, distribution, advertising, promotion, sale and marketing of its

pressure cookers in that Defendants knew or should have known that said pressure cookers

created a high risk of unreasonable harm to the Plaintiff and consumers alike.




                                                 9
Case 1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 10 of 42




           43.       Defendants were negligent in the design, manufacture, advertising, warning,

marketing and sale of its pressure cookers in that, among other things, they:

                 a. Failed to use due care in designing and manufacturing the pressure cookers to
                    avoid the aforementioned risks to individuals;

                 b. Placed an unsafe product into the stream of commerce;

                 c. Aggressively over-promoted and marketed its pressure cookers through
                    television, social media, and other advertising outlets; and

                 d. Were otherwise careless or negligent.

           44.       Despite the fact that Defendants knew or should have known that consumers were

able to remove the lid while the Pressure cookers were still pressurized, Defendants continued to

market (and continue to do so) its pressure cookers to the general public.

           WHEREFORE, Plaintiff demands judgment against Defendants for compensatory

damages, together with interest, costs of suit, attorneys’ fees, and all such other relief as the

Court deems proper.

                                    THIRD CLAIM FOR RELIEF
                                 BREACH OF EXPRESS WARRANTY

           45.       Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

           46.       Defendants expressly warranted that its pressure cookers were safe and effective

to members of the consuming public, including Plaintiff. Moreover, Defendants expressly

warranted that the lid of the Pressure Cooker could not be removed while the unit remained

pressurized. Specifically:

                 a. “As a safety feature, the lid is locked and won’t open until the float valve drops
                    down.” 16



16
     Id. at pg. 9.

                                                    10
Case 1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 11 of 42




                b. “Instant Pot® has a safety feature to disable the cooker and the display will flash
                   "Lid" if the lid is not positioned correctly.” 17

                c. “Once the lid is locked, and the contents are under pressure, there’s no way to
                   open the pressure cooker.” 18

          47.      Members of the consuming public, including consumers such as the Plaintiff were

the intended third-party beneficiaries of the warranty.

          48.      Defendants marketed, promoted and sold its pressure cookers as a safe product,

complete with “safety measures.”

          49.      Defendants’ pressure cookers do not conform to these express representations

because the lid can be removed using normal force while the units remain pressurized, despite

the appearance that the pressure has been released, making the Pressure cookers not safe for use

by consumers.

          50.      Defendants breached their express warranties in one or more of the following

ways:

                a. The pressure cookers as designed, manufactured, sold and/or supplied by the
                   Defendants, were defectively designed and placed into the stream of commerce by
                   Defendants in a defective and unreasonably dangerous condition;

                b. Defendants failed to warn and/or place adequate warnings and instructions on
                   their pressure cookers;

                c. Defendants failed to adequately test its pressure cookers; and

                d. Defendants failed to provide timely and adequate post-marketing warnings and
                   instructions after they knew the risk of injury from their pressure cookers.

          51.      The Plaintiff in this case and/or her family purchased and used the pressure

cooker with the reasonable expectation that it was properly designed and manufactured, free

from defects of any kind, and that it was safe for its intended, foreseeable use of cooking.


17
     Id. at 10.
18
     See https://www.youtube.com/watch?v=bVA2EqPf0s0 at 1:22 – 143.

                                                    11
Case 1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 12 of 42




          52.   Plaintiff’s injuries were the direct and proximate result of Defendants’ breach of

their express warranties.

          WHEREFORE, Plaintiff demands judgment against Defendants for compensatory

damages, together with interest, costs of suit, attorneys’ fees, and all such other relief as the

Court deems proper.

                           FOURTH CLAIM FOR RELIEF
                     BREACH OF IMPLIED WARRANTY OF FITNESS
                           FOR A PARTICULAR PURPOSE

          53.   Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

          54.   Defendants manufactured, supplied, and sold their pressure cookers with an

implied warranty that they were fit for the particular purpose of cooking quickly, efficiently and

safely.

          55.   Members of the consuming public, including consumers such as the Plaintiff,

were the intended third-party beneficiaries of the warranty.

          56.   Defendants’ pressure cookers were not fit for the particular purpose as a safe

means of cooking, due to the unreasonable risks of bodily injury associated with their use.

          57.   The Plaintiff in this case reasonably relied on Defendants’ representations that its

pressure cookers were a quick, effective and safe means of cooking.

          58.   Defendants’ breach of the implied warranty of fitness for a particular purpose was

the direct and proximate cause of Plaintiff’s injuries and damages.

          WHEREFORE, Plaintiff demands judgment against Defendants for compensatory

damages, together with interest, costs of suit, attorneys’ fees, and all such other relief as the

Court deems proper.



                                                 12
Case 1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 13 of 42




                          FIFTH CLAIM FOR RELIEF
             BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

       59.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       60.     At the time Defendants marketed, distributed and sold their pressure cookers to

the Plaintiff in this case, Defendants warranted that its Pressure cookers were merchantable and

fit for the ordinary purposes for which they were intended.

       61.     Members of the consuming public, including consumers such as the Plaintiff,

were intended third-party beneficiaries of the warranty.

       62.     Defendants’ pressure cookers were not merchantable and fit for their ordinary

purpose, because they had the propensity to lead to the serious personal injuries as described

herein in this Complaint.

       63.     The Plaintiff in this case and/or her family purchased and used the pressure

Cooker with the reasonable expectation that it was properly designed and manufactured, free

from defects of any kind, and that it was safe for its intended, foreseeable use of cooking.

       64.     Defendants’ breach of implied warranty of merchantability was the direct and

proximate cause of Plaintiff’s injury and damages.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory

damages, together with interest, costs of suit, attorneys’ fees, and all such other relief as the

Court deems proper.

                         SIXTH CLAIM FOR RELIEF
          VIOLATION OF THE COLORADO CONSUMER PROTECTION ACT
                            C.R.S. § 6-1-105, et. seq.

       65.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.


                                                13
Case 1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 14 of 42




        66.     The Colorado Consumer Protection Act (“CCPA”), C.R.S. § 6-1-105, et. seq., a

“person” engages in a deceptive trade practice when, in the course of the person's business,

vocation, or occupation, that the person, inter alia, “[k]nowingly makes a false representation as

to the characteristics, ingredients, uses, benefits, alterations, or quantities of goods, food,

services, or property or a false representation as to the sponsorship, approval, status, affiliation,

or connection of a person therewith;” and “[r]epresents that goods, food, services, or property are

of a particular standard, quality, or grade, or that goods are of a particular style or model, if he

knows or should know that they are of another.” C.R.S. §§ 6-1-105 (e) and (g).

        67.     At all times material herein, Defendants warranted and represented that their

pressure cookers were safe and free of defects in materials and workmanship and that they

possessed certain “safety mechanisms”.

        68.     Defendants’ warranties and representations that their pressure cookers were safe

and free from defects, including that they possessed “safety mechanisms,” would influence a

reasonable consumer’s decision whether to purchase the pressure cookers.

        69.     Defendants’ failure to warn of its pressure cookers defects was a material

omission that would influence a reasonable consumer’s decision whether to purchase its Pressure

cookers.

        70.     Plaintiff and/or her family relied on the truth of Defendants’ warranties and

representations concerning the pressure cookers, and Plaintiff suffered personal damages as

result of this reliance.

        71.     Had Plaintiff and/or her family been adequately warned concerning the likelihood

that the pressure cooker’s lid could be removed while pressurized, they would have taken steps

to avoid damages by not purchasing this product. As a result of these violations of consumer



                                                 14
Case 1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 15 of 42




protection laws, the Plaintiff in this case has incurred and will incur: serious physical injury,

pain, suffering, loss of income, loss of opportunity, loss of family and social relationships, and

medical and hospital expenses and other expense related to the diagnosis and treatment thereof,

for which the Defendants are liable.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory

damages, together with interest, costs of suit, attorneys’ fees, and all such other relief as the

Court deems proper.

                                   INJURIES & DAMAGES

       72.     As a direct and proximate result of Defendants’ negligence and wrongful

misconduct as described herein, Plaintiff has suffered and will continue to suffer physical and

emotional injuries and damages, including past, present, and future physical and emotional pain

and suffering, as a result of the burn injuries she suffered from the incident on or about

December 24, 2017.

       73.     As a direct and proximate result of Defendants’ negligence and wrongful

misconduct, Plaintiff has incurred and will continue to incur the loss of full enjoyment of life and

physical disfigurement as a result of the burn injuries she suffered from the incident on or about

December 24, 2017.

       74.     As a direct and proximate cause of Defendants’ negligence and wrongful

misconduct, Plaintiff has and will continue to incur expenses for medical care and treatment, as

well as other expenses, as a result of the burn injuries she suffered from the incident on or about

December 24, 2017.




                                                15
Case 1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 16 of 42




            75.       Plaintiff’s damages exceed $75,000.00 as required by 28 U.S.C. § 1332(a), and

Plaintiff is entitled to recover the foregoing damages from Defendants in an amount to be proven

at trial.

                                            PRAYER FOR RELIEF

            WHEREFORE, Plaintiff demands judgment against the Defendants jointly and severally

for damages, including exemplary damages if applicable, to which they entitled by law, as well

as all costs of this action, interest and attorneys’ fees, to the full extent of the law, whether

arising under the common law and/or statutory law, including:

                  a. judgment for Plaintiff and against Defendants;

                  b. damages to compensate Plaintiff for her injuries, economic losses and pain and
                     suffering sustained as a result of the use of the Defendants’ pressure cookers;

                  c. pre and post judgment interest at the lawful rate;

                  d. a trial by jury on all issues of the case;

                  e. an award of attorneys’ fees; and

                  f. for any other relief as this Court may deem equitable and just, or that may be
                     available under the law of another forum to the extent the law of another forum is
                     applied, including but not limited to all reliefs prayed for in this Complaint and in
                     the foregoing Prayer for Relief.




                                                        16
Case 1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 17 of 42




                                   Respectfully submitted,


                                   JOHNSON BECKER, PLLC

Dated: 11/26/2019                  /s/ Adam J. Kress, Esq.
                                   Michael K. Johnson, Esq. (MN ID #0258696)
                                   Kenneth W. Pearson, Esq. (MN ID #016088X)
                                   Pro Hac Vice to be filed
                                   Jacob R. Jagdfeld, Esq. (CO ID #53935)
                                   Adam J. Kress, Esq. (MN ID #0397289)
                                   444 Cedar Street, Suite 1800
                                   St. Paul, MN 55101
                                   (612) 436-1800
                                   mjohnson@johnsonbecker.com
                                   kpearson@johnsonbecker.com
                                   jjagdfeld@johnsonbecker.com
                                   akress@johnsonbecker.com

                                   Attorneys for Plaintiff




                                     17
Case 1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 18 of 42




                          EXHIBIT A
    Instant Pot IP-DUO60 V2 Owner’s Manual
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 19




            Programmable Electric Pressure Cooker

                                  User Manual
                                         Models: IP-DUO60/80

                                             September 2016




             (Pictures in the text are for reference only. Please refer to the actual product.)


    Thank you for purchasing the multi-functional Instant Pot®. Please read the User Manual
           carefully before use and keep it in a convenient place for future reference.
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 20



                                                 Table of Contents
       IMPORTANT SAFEGUARDS ........................................................................................ 3
           Special Cord Set Instructions ................................................................................ 4

       Product Introduction................................................................................................. 4
           Product Features .................................................................................................. 5
           Specifications ....................................................................................................... 5
           Product Accessories Included............................................................................... 6
           Product Accessories for Purchase ........................................................................ 7

       Before the First Use .................................................................................................. 8
           Installing the Condensation Collector .................................................................. 8
           Removing and Installing the Anti-Block Shield ..................................................... 8
           Removing and Installing the Sealing Ring ............................................................. 8
           Safe Lid Opening................................................................................................... 9
           Cooking Preparation ............................................................................................. 9

       Controls and States of the Cooker .......................................................................... 11
           Control Panel ...................................................................................................... 11
           States of the Cooker ........................................................................................... 12
           Operation Keys ................................................................................................... 12
           Function Keys ..................................................................................................... 12

       Cooking with Your Instant Pot® ............................................................................... 14
           Initial Test Run .................................................................................................... 14
           Pressure Cooking ................................................................................................ 14
           Slow Cooking ...................................................................................................... 16
           Delayed Cooking with Timer .............................................................................. 16
           Sautéing ............................................................................................................. 17
           Warming ............................................................................................................. 17
           Making Yogurt .................................................................................................... 17
           Making Jiu Niang ................................................................................................ 18
           Advanced Operations ......................................................................................... 19

       Care and Maintenance ............................................................................................ 19
           Cleaning ............................................................................................................. 19

       Troubleshooting ...................................................................................................... 20
       Limited Warranty ..................................................................................................... 23




                                                                           2
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 21

                  IMPORTANT SAFEGUARDS
     Your Instant Pot® cooks with pressure. When using pressure cookers, basic safety precautions
     should always be followed.

     PLEASE READ ALL INSTRUCTIONS.
      1. Do not touch hot surfaces of pressure cooker. Use handles only.
      2. This appliance should not be used near children or by individuals with disabilities or
      limited knowledge in using pressure cookers.
      3. Do not place the pressure cooker in a heated oven or any hot surfaces.
      4. Extreme caution must be used when moving a pressure cooker containing hot liquids.
      5. Do not use pressure cooker for other than intended use.
      6. Intended for countertop use. For Household use only. Not for outdoor use if unattended.
      7. This appliance cooks under pressure. Always ensure there is a minimum of 1 measuring
      cup of liquid for the cooker to pressurize. Improper use may result in scalding injuries. Make
      certain the unit is properly closed before operating. Please see “Cooking Preparation”.
      8. For all pressure cooking programs, do not fill the unit over 2/3 full. When cooking foods
      that expand during cooking such as grains, beans, and dried vegetables, do not fill the unit
      over 1/2 full. Overfilling may cause a risk of clogging the pressure release valve and
      developing excess pressure. Please see “Cooking Preparation”.
      9. Be aware that certain foods, such as applesauce, cranberries, pearl barley, oatmeal and
      other cereals, split peas, noodles, macaroni, rhubarb, and spaghetti can foam, froth, sputter,
      and clog the pressure release. These food items should not be cooked in a pressure cooker.
      10. Always check the pressure release valve, float valve and anti-block shield for clogging
      before use.
      11.Make sure the pressure release handle is in the sealing position for all pressure cooking
      programs.
      12. Do not open the pressure cooker until the unit has cooled and all internal pressure has
      been released. If the handles are difficult to push apart, this indicates that the cooker is still
      pressurized – do not force it open. Any pressure in the cooker can be hazardous. Please see
      “Cooking Preparation”.
      13. Never deep fry or pressure fry in the unit with oil.
      14. To protect against electrical shock, do not immerse the cord, power plug, or appliance in
      any liquid.
      15. Unplug from power outlet when not in use and before cleaning. Allow the unit to cool
      before putting on or taking off parts, and before cleaning. To disconnect, turn any control to
      "off", then remove plug from the wall outlet.
      16. Do not operate any appliance with damaged cord or plug, or after the appliance
      malfunctions or has been damaged in any manner.
      17. Use of accessories and parts that are not recommended by Instant Pot® may cause
      damages. Cook only in the stainless steel inner cooking pot provided.
      18.Do not let cord hang over edge of table or counter, or touch hot surfaces.
      19.Do not use this product in any electrical systems other than the North American electrical
      systems with voltage: 110-120V~/60Hz.


                                                       3
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 22

    Special Cord Set Instructions
    Model IP-DUO60/80 has a 3-prong grounding plug. To reduce the risk of electric shock, plug the
    power cord into a grounded (earthed) electrical outlet that is easily accessible. Model IP-DUO80
    has a polarized plug (one blade is wider than the other). To reduce the risk of electric shock, this
    plug is intended to fit into a polarized outlet in only one way. If the plug does not fit into the
    outlet, flip the plug. Do not attempt to modify the plug in any way.
    For safety reasons, the power supply cord is designed to be short to minimize the possibility of
    entanglement or tripping.
    WARNING: Spilled food can cause serious burns. Keep appliance and cord away from children.
    Never drape cord over edge of counter, never use outlet below counter, and never use with an
    extension cord.

    Product Introduction
    Instant Pot® is a convenient, kitchen-friendly time and space saver. It is a 7-in-1 multi-function
    cooker combining the benefits of a Pressure Cooker, Sauté Pan, Slow Cooker, Rice Cooker, Steamer,
    Yogurt Maker, and Food Warmer. Its 14 micro-processor controlled intelligent programs make your
    everyday cooking as easy as pressing a button. It helps you conserve energy by saving up to 70% of
    energy comparing with conventional cooking. In most cases, your Instant Pot® reduces the
    cooking time by 70%, and preserves more vitamins and minerals in the food ingredients.
    Instant Pot® has earned the entrusted UL certification by going through the rigorous UL lab
    testing. The product has been designed to avoid the common user errors and safety hazards of
    conventional stove-top pressure cookers through the use of 10 proven safety mechanisms and
    patented technologies. These include: 1) safety lid lock, 2) pressure regulator, 3) leaky lid smart
    detection, 4) anti-blockage vent, 5) magnetic sensor for lid position detection, 6) auto pressure
    control, 7) excess pressure protection, 8) auto temperature control, 9) high temperature
    monitoring, and 10) power fuse cut off.




                                                         4
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 23
    Product Features
         High safety standard: 10 safety mechanisms and UL safety certification. Please visit
          www.InstantPot.com for detailed information.
         Multi-functional: Braising, pressure cooking, stewing, steaming, simmering, slow
          cooking, sauté/browning, fermenting, making yogurt and keeping warm.
         14 convenient cooking programs controlled by a microprocessor: Simply press one of the
          function keys to start cooking. The microprocessor inside the cooker does your job to
          control the time, cooking pressure and temperature.
         Clean and pleasant: Instant Pot® produces very little heat, noise and leaks almost no
          steam. This keeps the aromas and flavors of ingredients in the food and not in your
          kitchen.
         Dual pressure settings for fast and flexible cooking: Cooking with high pressure reduces
          cooking time by up to 70% and low pressure avoids overcooking delicate food.
         Up to 24-hour of delayed cooking: Up to 24 hours of delayed start. Perfect for meal
          planning.
         Up to 240 minutes of manual cooking time selection.
         Auto keep warm: After cooking, the keep-warm function starts automatically for 10
          hours.
         Dishwasher safe stainless steel inner pot, lid and steam rack.

    Specifications
         Working pressure: High 10.2 ~ 11.6psi (70 ~ 80kPa); Low 5.8 ~7.2 psi (40 ~ 50kPa)
         Pressure release limit: 16.68psi (115kPa)
         Working temperature: 115°C ~ 118°C (239°F ~ 244°F) at high pressure setting; 110°C ~
          112°C (229 ~ 233°F) at low pressure setting.
         “Keep warm” function: up to 99 hours 50 minutes, 63 ~ 78°C (145 ~ 172°F);
         “Slow Cook” function: 0.5 ~ 20 hours, at 88 ~ 99°C (190 ~ 210°F)
         “Sauté” function: “Normal” mode: 160 ~ 176°C (320 ~ 349°F); “More” mode: 175 ~ 210°C
          (347 ~ 410°F); “Less” mode: 135 ~ 150°C (275 ~ 302°F).
         “Yogurt” function: up to 99 hours 30 minutes. “Normal” mode for making yogurt: 36 ~ 43°
          C (96.8 ~ 109.4°F); “Less” mode for making Jiu Niang (fermented glutinous rice): 30 ~ 34°C
          (86 ~ 93.2°F); “More” for pasteurizing milk: 71~83°C (160~180°F).
         Please note that beeping is always ON in all error conditions.
       Model       Power      Power      Volume       Inner Pot Size   Weight         Dimension
                   Supply
                   120V~      1000W      6 Qt         16x22 cm         6.61 kg    33x31x32 cm
    IP-DUO60       60Hz                               6.3x8.66 in      14.57 lb   13x12.2x12.6 in

    IP-DUO80       120V~      1200W      8 Qt         18x24 cm         6.9 kg     37.7x33.8x36 cm
                   60Hz                               7.09x9.45 in     15.21 lb   14.8x13.3x14.2 in

    Accessories    Rice Paddle, Soup Spoon, Measuring Cup, Steam Rack, Condensation Collector,
                   User Manual and Recipe Booklet.


                                                        5
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 24

    Product Accessories Included


         Accessories Included                 Images                         Descriptions

                                                                   3-ply bottom for even heating
      Stainless Steel Inner Pot
                                                                   Food grade 304 (18/8) stainless
                                                                    steel
                                                                   Mirror-polished surface for
                                                                    easy cleaning
                                                                   Dishwasher safe

                                                                   Durable food safe silicone
      Sealing Ring
                                                                    passing FDA standards
                                                                   Dishwasher safe
                                                                   Replace every 18-24 months or
                                                                    when deformation is noticed

                                                                   Stainless steel trivet to elevate
      Stainless Steel Trivet
                                                                    food from water for steaming
                                                                    program



                                                                   Rice paddle for scooping out
      Rice Paddle
                                                                    rice or food content
                                                                   Stands up straight and lays flat



                                                                   Soup spoon for transferring
      Soup Spoon
                                                                    soup/broth
                                                                   Handle hooks onto inner pot
                                                                    rim

                                                                   Measuring cup for measuring
      Measuring Cup
                                                                    quantity of food ingredients
                                                                    such as rice, multi-grains, etc.




      Please note that these accessories may discontinue and new accessories may become
      available. For additional purchases, replacements or the latest accessories collection, please
      visit the Instant Pot website at: www.instantpot.com/store




                                                       6
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 25

    Product Accessories for Purchase


      Accessories for
                                  Images                              Descriptions
        Purchase
                                                     9-inch diameter fits most electric pressure
     Tempered Glass
                                                      cooker inserts
     Lid
                                                     Professional grade tempered glass with steam
                                                      release vent and stainless steel rim
                                                     Colorless glass for clear viewing
                                                     Dishwasher safe
                                                     Food grade silicone passing FDA standards
     Silicone Mini Mitt
                                                     Dishwasher safe
                                                     Ridged gripping surface, non-stick
                                                     Comfortable and easy to put on


                                                     Creates air-tight and water-tight seal on the
     Silicone Cover
                                                      Instant Pot® stainless steel inner pot
                                                     Dishwasher safe
                                                     Food safe silicone passing FDA standards


                                                     Stainless steel steam rack to elevate food
     Stainless Steel
                                                      content from water for steaming program
     Steam Rack with
                                                     Handle designed for easy transferring of
     Handle
                                                      steam rack into and out of inner pot




     Please note that these accessories may discontinue and new accessories may become
     available. For additional purchases, replacements or the latest accessories collection, please
     visit the Instant Pot website at: www.instantpot.com/store




                                                       7
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 26

    Before the First Use
    Before the first use, please take out all accessories from the package and read this manual
    carefully. Please pay particular attention to operational instructions and cautions to avoid any
    injury or property damage. Please wash the inside of the lid and the inner pot with warm soapy
    water, rinse and dry thoroughly. Clean the outside of the cooker base with a clean damp cloth.
    Never immerse the cooker base in water or any other liquid. Never clean the cooker base in the
    dishwasher. The lid and sealing ring can be washed in the dishwasher. Make sure water is fully
    drained after washing. Inspect the lid to ensure that there is no food debris blocking the valves.

    Installing the Condensation Collector

    To install the condensation collector,
    slide it into the slot on the cooker
    base. Follow the reverse order to
    remove it for cleaning.

    Removing and Reinstalling the Anti-Block Shield
    The anti-block shield can be
    removed by pushing it on the
    side and outward. To install the
    anti-block shield, position it in
    place and press it down.

    Removing and Installing
    the Sealing Ring
    The sealing ring can be removed by
    pulling it outward, section by section,
    from the sealing ring rack. To reinstall
    the sealing ring, press it down into the
    rack section by section. The sealing ring
    can be installed with either side facing
    up.

    Please note the following:

           Prior to each use, inspect to make sure the sealing ring is well seated in the sealing ring
            rack and the anti-block shield is mounted properly on the pressure release valve. A
            properly seated sealing ring can be shifted, with a bit of effort, clockwise or anti-clockwise
            inside the sealing ring rack.
           After use, remove any food debris from the sealing ring and anti-block shield.
           Keep the sealing ring clean to avoid odor. Washing the sealing ring in warm soapy water or
            dishwasher can remove odor. However, it is normal for the sealing ring to absorb the smell
            of certain acidic foods. It is recommended to have more than one sealing ring at home.
            You can purchase additional sealing rings from www.InstantPot.com.
           Never pull the sealing ring by force, as the force may deform the sealing ring and ring rack
            and affect the pressure sealing function.
           A sealing ring with cracks, cuts, or other damages should be replaced immediately.

                                                         8
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 27

    Safe Lid Opening
    1. Make sure the pressure cooking program is complete or press “Keep-Warm/Cancel” to
       terminate the program.
    2. Release pressure by one of the following approaches.
         Quick Release:
         Turn the pressure release handle to the "Venting" position to let out steam until the float
          valve drops down.
          Caution:
         Please keep hands and face away from the opening on the top of the pressure release
          handle when using Quick Release. The escaping steam is hot and can cause scalds.
         Never pull out the pressure release handle when it is letting out steam.
         Please be aware that Quick Release is not suitable for food with large liquid volume or
          high starch content (e.g. porridge, congee, sticky liquids, soup, etc.). Food content may
          splatter out from the pressure release. Use Natural Release instead.
         Natural Release:
         Allow the cooker to cool down naturally until the float valve drops down. This may take 10
          to 15 minutes or even longer, depending on the amount of food inside. After cooking is
          finished, the cooker will be in Keep Warm mode.
         Place a wet towel on the lid to speed up cooling.
    3. Open the lid: Hold the lid handle, turn the lid counterclockwise to the open position, and lift
       the lid up to open. To avoid vacuum suction on the lid, turn the pressure release to “Venting”
       position to let in air when lifting the lid.
         Caution: Do not open the lid until pressure inside the pot is completely released. As a
          safety feature, the lid is locked and won’t open until the float valve drops down.
         If the float valve is stuck due to food debris or sticky liquid, you can push it down with a
          pen or chopstick after you are certain that the pressure has been released completely by
          moving the pressure release handle to the venting position.
         To avoid personal injuries, never attempt to force down the float valve to open the lid. DO
          NOT open the lid until after the pressure is completely released naturally or manually by
          opening the pressure release valve.

    Cooking Preparation
    1. Open the lid
         Pick up the lid handle, rotate approximately 30 degrees counterclockwise until the       mark
         on the lid is aligned with the    “Open” mark on the cooker base.




                                                        9
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 28
    2. Check whether all parts on the lid are assembled properly
         Check the float valve and pressure release valve for obstructions. Make sure that the sealing
         ring is well seated inside its holding rack. The anti-block shield is installed properly and the
         float valve can move up and down easily.
    3. Take out the inner pot, and add food and liquid
         For all pressure cooking programs, the total amount of pre-
         cooked food and liquid should NEVER pass 2/3 of the inner pot
         capacity. When cooking food that expands during cooking such
         as rice, beans, or dried vegetables, do not fill pass 1/2 of the
         inner pot capacity. Over filling may risk clogging the pressure
         release valve and developing excess pressure. This may also
         cause leakage, personal injuries, or damage to the unit.
         For non-pressure cooking programs, do no fill pass the MAX line.
    4. Place the inner pot inside the cooker base
         Be sure to remove any food debris. Wipe dry the outside of the inner pot and the heating
         plate inside the cooker base.




         After putting the inner pot inside the cooker base, rotate the inner pot slightly to ensure
         good contact between the inner pot and the heating element.
    5. Close the lid completely
         Pick up the lid and put the lid on the cooker with the    mark on the lid and the   “Open”
         mark on the cooker base aligned. Rotate the lid clockwise approximately 30 degrees until the
             mark on the lid is aligned with the     “Close” mark on the cooker base rim.




         Instant Pot® has a safety feature to disable the cooker and the display flashes "Lid" if the lid
         is not positioned correctly. When using "Soup", "Poultry", "Meat/Stew", "Bean/Chili",
         "Multigrain", "Rice", "Steam", "Porridge" and "Yogurt", the lid should be fully closed. When
         using "Sauté", the lid should be open. "Keep Warm" and “Slow Cook” work with the lid
         either open or closed.


                                                         10
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 29
    6. Position the pressure release handle properly
         Please note that it is perfectly normal and necessary
         for the pressure release handle to be loose. It works by
         weight and simply rests on top of the pressure release
         outlet. It can also be removed for washing if necessary
         by pulling it straight out.
         When running any of the programs except "Keep-
         Warm", "Sauté" or "Slow Cook", align the pointed end
         of the pressure release handle to "Sealing" position,
         indicating that the pressure cooker is in the sealed
         position.
         The "Sauté" function must be used without the lid. The
         "Slow Cook" and “Keep-Warm” functions can operate
         with or without the lid, or use an optional glass lid available at www.InstantPot.com.
         Caution: When the lid is closed while initiating the “Keep Warm” or “Slow Cook” program,
         the pressure release valve must be in the ‘Venting’ position.


    Controls and States of the Cooker
    Control Panel
    The control panel of your Instant Pot® consists of an LED display, 2 pressure indicators, 3 mode
    indicators, 4 operation keys and 14 function keys. Each function key has a function indicator light.
    Operation keys do not have indicator lights.




                                                        11
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 30
    States of the Cooker
    Your Instant Pot® has 3 states which are
    shown on the LED display and function
    indicators.
        Standby state: the LED display
         shows “OFF”.
        Pre-heating state: the LED display
         shows “On” and the activated
         function indicator lights up.
        Program operating state: the activated function indicator lights up and the LED display
         shows time. For all pressure cooking, “Slow Cook” and “Delay Start” functions, the time
         counts down. For “Keep Warm” and “Yogurt” functions, the time counts up.

    Operation Keys
    The 4 operations keys include “+”, “-“, “Pressure” and “Adjust” keys. The “+” and “-“ are used to
    change the time value.
    The "Pressure" key toggles the pressure setting between “High Pressure” and “Low Pressure” for
    the pressure cooking functions which include "Soup", "Bean/Chili", "Poultry", "Meat/Stew",
    "Multigrain", "Porridge", "Steam", “Rice" and “Manual” functions. The “Pressure” key has no
    effect on non-pressure cooking functions: “Slow Cook”, “Sauté” and “Yogurt”.
    The "Adjust" key can make 3 types of adjustments:
         1.   Changing the pressure keeping time for pressure cooking functions, except "Manual"
              and "Rice" functions. "Rice" is fully automatic.
         2.   Switching the temperature of "Slow Cook" and "Sauté".
         3.   Selecting programs in “Yogurt”.

    Function Keys
    The most important key is “Keep Warm/Cancel”. When Instant
       Pot® is being programmed or in operation, pressing this key will
       cancel the program and return the cooker to standby state.
       When the cooker is in standby state, pressing this key activates
       the keep-warm program.
    The “Soup” key is for making various soups and broth. You can use
       the “Adjust” key to select a shorter or longer cooking time,
       depending on the desired cooking result. Instant Pot® controls
       the pressure and temperature to a level that the liquid never
       goes into a heavy boiling state. For example, when making
       chicken broth with the "Soup/Broth" function, the broth is clear
       and the chicken remains intact after cooking. If you need the
       food content to be fully broken down, please stir and mix the
       soup before serving.
    The “Meat/Stew” key is for cooking meat and stew. The “Adjust” key can be used to change the
       cooking time to achieve the desired meat texture. In general, the "More" setting is for fall-of-
       the-bone cooking results.
    The “Bean/Chili” key is designed for cooking beans and making Chili. If you want the beans well
       cooked, please use the “Adjust” key to select "More" duration.



                                                        12
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 31
    The “Poultry” key is programmed to make poultry dishes. You may use the "Adjust" key to change
       the poultry cooking time from "Normal" to "More" or "Less" depending on your preference of
       texture and the amount of poultry you put into the pot. Poultry meat is generally easier to
       cook than pork, lamb and beef and hence a shorter cooking time.
    The “Porridge” key is to make porridge of various grains. You can use the “Adjust” key to select a
       cooking duration. The “Normal” duration is for rice porridge. For a mixture various grains and
       beans, please choose the "More" duration. Stir the Porridge before serving. Please note, after
       the “Porridge” program is finished, do NOT put steam release handle in venting position;
       otherwise the porridge will splatter through the steam release. Please use Natural Release.
    The “Bean/Chili” key is specifically for cooking beans and making Chili. If you want the beans well
       cooked, please use the “Adjust” key to select "More" duration.

    The “Rice” key is a fully automated smart program for cooking regular rice or parboiled rice. The
       cooking time is adjusted automatically depending on the amount of rice. To cook 2 cups of rice
       (using measuring cup provided), it takes about 10 minute pressure keeping time; for 3~5 cups
       of rice, it takes about 12 minute pressure keeping time; more cups will take longer time
       accordingly. Total cooking time is not displayed, whereas the pressure keeping time will be
       shown when working pressure is reached. The “Adjust” key has no effect on this program.
       Please note: You can cook as little as one cup of rice with the correct ratio of water.

    The "Multigrain" key is a program for cooking mixed grains of wild rice, hard brown rice, mung
       beans, etc. There are three “Adjust” options for multigrain rice cooking. The "Normal" setting
       has 40 minutes of pressure cooking time. The "Less" setting has 20 minutes of pressure
       cooking time. The "More" setting has 45 minutes of warm water soaking time and 60 minutes
       of pressure cooking time. The "More" setting is suitable for harder grains such as dry split
       corn.
    The “Porridge” key is for making porridge of various grains. You can use the “Adjust” key to select
       a cooking time. The “Normal” setting is for rice porridge. For a mixture of various grains and
       beans, please choose the "More" setting. Stir the Porridge before serving. Please note, after
       the “Porridge” program is finished, do NOT put pressure release handle in the venting
       position, otherwise the porridge will splatter out the pressure release. Please use Natural
       Release.
    The “Steam” key is designed for steaming purposes. You can steam vegetables, seafood or reheat
       food with the steam rack provided. When steaming vegetables and seafood, please note that
       using the “Natural Release” method for releasing steam will likely overcook the food. You will
       need to use the ‘Quick Release’ method to release the pressure as soon as the cooking time
       has reached.

       Using 1~2 cups (160ml) of water is sufficient for steaming fresh and frozen vegetables, with
       1~2 minute of pressure keeping time. Please use the “+” or “-“ key to change the steaming
       time. Please note that unlike other pressure cooking functions, the “Steam” function heats at
       full power continuously. This may burn food that is in direct contact with the bottom of the
       inner pot. Please use the trivet provided to elevate food above the water. Use a metal basket
       or (oven safe) glass/ceramic container that fits into the inner pot to contain the food.

    The “Slow Cook" key allows you to use your Instant Pot® as a conventional slow cooker. The user
       can change the cooking time by pressing the "+" or "-" key to set the cooking time from 0.5 to
       20 hours. The "Adjust" key allows the user to adjust the level of heating as in traditional slow
       cookers. Please see the “Slow Cooking” section for its usage.

    The “Manual” key allows manual setting of cooking time. The time set in this mode is the pressure
       cooking time, which will begin to count down when working pressure is reached. The
       maximum pressure cooking time is 240 minutes.



                                                       13
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 32
    The "Sauté" key is used for open lid sautéing, browning or simmering inside the inner pot.
       "Adjust" can be used to change the operating temperatures. Please see the “Sautéing” section
       for details.

    The “Yogurt” key has 3 programs: making yogurt, pasteurizing milk and making Jiu Niang (aka
       fermented glutinous rice). Please see the “Making Yogurt” and “Making Jiu Niang ” sections.

    The “Timer” key is for delayed cooking. To start delayed cooking, first select the desired cooking
       function (all program functions except “Sauté” and “Yogurt”), and then press the “Timer” key.
       Use “+” and “-“ to set the delayed hours. Press the "Timer" key again to change the minutes.
       The time you are setting is the delayed time before the program starts. Please allow
       sufficient cooking time and cooling down time before serving. The time delay can be adjusted
       with “+” or “-“ keys for up to 24 hours . Please see the “Delayed Cooking with Timer” section
       for details.

    Cooking with Your Instant Pot®

    Initial Test Run
    In order to familiarize yourself with the Instant Pot® and start
    cooking with your favourite recipe, it is highly recommended for
    first time users to do a test run. This test run will help you become
    familiar with Instant Pot®, make sure the unit is free of residues
    from the manufacturing process, and indicate whether your unit is
    working properly. This optional, but recommended, test run will
    complete in about 15 minutes.
      1. Make sure the pressure release handle and float valve are
         unobstructed and clean, and that the sealing ring is properly
         inserted.
      2. Place the inner pot in the cooker base and add 3 measuring
         cups of water into the inner pot.
      3. Close the lid. Make sure that the pressure release handle is pointing to the "Sealing" mark on
         the lid.
      4. Press the "Steam" button, and press the “-“ button to change the time to 2 minutes.
      5. In 10 seconds, your Instant Pot® will go into the preheating cycle (display showing “On”).
         Within a few minutes, steam will release for a minute or two until the Float Valve pops up to
         seal the cooker. Once working pressure is reached, which may take a few minutes or up to 10
         -13 minutes, the countdown timer will begin. When the countdown is finished, the Instant
         Pot® will beep and automatically switch into the “Keep Warm” mode.
    The test is now complete. Press the “Keep-Warm/Cancel” button and/or unplug the unit. Once the
    pot cools down, you can open it and are ready to try your
    favorite recipes.

    Pressure Cooking
    The following procedure is for “Rice”, "Soup", "Poultry",
    "Meat/Stew", "Bean/Chili", "Multigrain", "Porridge", "Steam"
    and “Manual” functions.
     1. Follow steps in the "Cooking Preparation" section of this
     manual.
     2. Connect power cord. The LED display shows “OFF”
     indicating that it’s in standby state.
                                                       14
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 33
     3. Select a cooking function, e.g. “Soup”. Once a function key is pressed, its indicator lights up.
           Within 10 seconds after pressing a function key, you can still select other function keys
            and adjust cooking time.
     4. Select cooking time.
           You may use the "Adjust" key (except for “Manual” and “Rice” functions) to adjust
            cooking time. Press the "Adjust" key repeatedly to change between “Normal”, “Less"
            and “More" modes which will light up on the display.
           If necessary, change the cooking time with “+” and “-“. Press and hold the “+” or “-“ key
            for faster changes.




           The built-in cooking time is suitable for most types of food. Please use the cooking time
            table in the recipe book to determine the appropriate cooking time based on the food
            type, quantity of food and your texture preference.
     5.    Select cooking pressure.
           All functions except “Rice” defaults to High Pressure. For “Rice” function, the default is
            Low Pressure. Low Pressure operates at half of the regular working pressure (around
            5.8psi or 40kpa). It is used to avoid overcooking tender food materials such as
            vegetables and for certain recipes that may require using low pressure setting.
     6. Cooking starts automatically in 10 seconds after the last key press.
           Three audible beeps will sound to indicate the cooking process has begun. The LED
            display shows "On" indicating that the pre-heating state is in progress. Please note:
            Depending on the food content, the quantity and its temperature (frozen or not), the
            preheat cycle can range between 10 to 40 minutes.
           As the pressure increases inside the cooker, it is perfectly normal for traces of steam to
            escape from the float valve until the float valve pops up.

           Once the cooker reaches working pressure, the LED
            display changes from “On" to the programmed cooking
            time. The cooking time counts down to indicate the
            remaining time in minutes. During this pressurized state,
            you should not see any steam leaking out anywhere
            from the lid. However, from time to time, you may see a
            small amount of steam coming out from the pressure
            release handle. This is perfectly normal.

           During the cooking operation, the cooker may make soft
            clicking sounds. This comes from the normal operation of
            the heating element switching on and off.


                                                       15
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 34
            At any time, you can cancel the cooking program in progress and return to standby
             mode by pressing the “Keep-Warm/Cancel” key.
      7. When the pressure cooking cycle finishes, the cooker beeps and automatically goes into the
         "Keep Warm" cycle, called Auto “Keep Warm” Cycle. The LED display shows an “L” on the
         first digit, such as "L0:02", to indicate the “Keep Warm” cycle and time duration. The clock
         counts up for 10 hours. If the 10 hour Auto “Keep Warm” cycle finishes, the cooker goes
         into standby state.
            It is not recommended to leave cooked rice in “Keep-Warm” state for too long as it may
             affect the texture of the rice.
     8. To serve food, press “Keep-Warm/Cancel” to stop the keep-warm cycle and open the lid
        according to the “Safe Lid Opening” section of this manual.
            When opening the lid, the inner pot may appear to be stuck on the lid due to vacuum
             effect caused by contraction of cooling air. Please turn the pressure release handle to
             “Venting” to let in air to release the vacuum.

    Slow Cooking
     1. Follow steps in the "Cooking Preparation" section of this
        manual. The pressure release handle should be at the
        "Venting" positions. An optional glass lid can also be used.
     2. Connect the cooker to the power outlet. The LED display
        shows “OFF” indicating that it’s in standby state.
     3. Press the “Slow Cook” key.
     4. Change cooking time between 0.5 and 20 hours by pressing
        the "+" or "-" key.
     5. Select the desired cooking mode with the “Adjust” key. By
        pushing the "Adjust" key repeatedly, you can adjust the
        cooking mode to “Normal”, “More” or “Less”, which
        correspond to medium, high and low in a conventional slow cooker.
     6. Cooking starts automatically in 10 seconds after the last key is pressed.
     7. When the cooking finishes, the cooker beeps and goes into the Auto "Keep Warm" cycle for
        10 hours.

    Delayed Cooking with Timer
    Your Instant Pot® has a timer function to delay the start of cooking
    for up to 24 hours. Timer function does not apply to the “Keep
    Warm”, “Yogurt” and "Sauté" functions. The following shows how
    to program for delayed cooking.
     1. Follow steps in the previous “Pressure Cooking” and “Slow
        Cooking” sections to set a cooking program.
     2. Within 10 seconds after program selection, press the “Timer”
        key to set the hours and minutes to be delayed. Use “+” and “-
        “ to set the delayed hours. Press the "Timer" key again to
        change the minutes. The time is the delayed time before the
        program starts. Please allow sufficient cooking time and
        cooling down time before serving.
     3. 10 seconds after the last key press, the “Timer” function starts. The time on the LED display
        counts down, and the flashing green indicator on the “Timer” key changes to solid green.

                                                        16
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 35
      4. To cancel the Timer operation, press the “Keep-Warm/Cancel” key at any time.
      5. Your Instant Pot® starts cooking when the delay timer counts down to 0. After cooking, the
         cooker will then enter the Auto “Keep Warm” cycle for 10 hours. Please Note:
         We highly discourage using the Timer function for perishable foods, such as meat and fish,
            which may spoil when left at room temperature for hours. Cooked rice may yield overly
            soft texture due to long soaking time. It may also cause a layer of burned rice at the
            bottom of the pot if it is left in Keep-Warm mode for too long.
         The “Timer” function is not recommended for porridge, oatmeal or other frothy, sticky
            foods due to the possibility of the float valves getting blocked and causing overflow of
            food content. The Instant Pot® should not be left unattended during the preheat cycle.
            Since the ‘Timer’ function implies leaving the unit unattended, it is strongly recommended
            to not use the “Timer” program for the types of food mentioned above.

    Sautéing
      1. Follow steps in the "Cooking Preparation" section of this manual. Keep the lid open to avoid
         pressure from building up inside the cooker. An optional glass lid can also be used.
      2. Connect the cooker to the power outlet. The LED display
         shows “OFF” indicating that it’s in standby state.
      3. Press the “Sauté” key. For safety reasons, the maximum
         operation time of one “Sauté” cycle is 30 minutes.
      4. Change the cooking temperature among “Normal”, “More”
         and “Less” modes with the “Adjust” key. The "Normal" mode
         is suited for regular sauté or pan searing. The "More" mode is
         for stir-frying or browning meat at higher temperature. The
         "Less" mode is suitable for simmering, reducing juices or
         thickening sauces. To avoid pressure building up, the lid
         cannot be closed. If you accidentally close the lid, flashing
         "Lid" is displayed to warn about the wrong lid position.
          Caution: partially closing the lid during sautéing could cause
          pressure to build up in the cooker. This can be hazardous.
      5. Heating starts automatically in 10 seconds after the last key is
         pressed. The “Sauté” program can be cancelled at any time by
         pressing “Keep Warm/Cancel” key.
      6. When the designated temperature is reached, the LED display
         shows “Hot”. “Hot” will not appear if there is water inside pot.
      7. When cooking finishes, the cooker beeps and goes to standby
         state. If you need more time, simply press the “Sauté” key
         again.

    Warming
    Pressing the “Keep-Warm/Cancel” key in the standby state activates the “Keep Warm” function.
    You can use “+” and “-“ to change the time from 10 minutes to 99 hours and 50 minutes. When
    “Keep Warm” function starts, the time counts up by minutes. The "Keep Warm" function can be
    used with or without the lid closed. You can also use an optional glass lid for this function. When it
    finishes, the cooker beeps and goes to standby state.

    Making Yogurt
    You can make yogurt either with the inner pot or use glass bottles. The process to make yogurt

                                                        17
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 36
    involves two steps. The first step is to pasteurize the milk by heating it to 180° F/83° C. This serves
    two purposes: (1) killing pathogens and harmful bacteria which can
    grow during the fermentation period, and (2) denaturing milk
    proteins, which prevents curding of milk and makes the proteins
    easier to absorb.
    Instant Pot® provides two convenient ways to heat your milk. If you
    use the inner pot to make yogurt, press “Yogurt” then “Adjust” to
    “More” mode with the word “boil” on the display. Instant Pot® will
    then boil the milk to 180° F/83° C. When it’s done, it beeps and
    displays “yogt”.
    If you use containers or bottles to make yogurt, you can steam the
    milk by: adding 1 cup of water in the inner pot, putting in the
    steam rack and placing your containers or bottles on top of the
    rack. Select the “Steam” function and set the time for 1 minute.
    Once the process is over, use the “Natural Release” method to
    release the steam.
    The second step after heating the milk is to let it cool to below
    115°F/46°C, then add an adequate amount of yogurt starter or
    fresh yogurt. If you use containers or bottles, you can place them
    in the inner pot without adding any additional water. Press the
    “Yogurt” function key, press “Adjust” to “Normal” mode and then
    adjust the time using the “+” and “-“ keys based on the
    instructions of the yogurt starter. The program automatically
    starts in 10 seconds. When the program completes, Instant Pot®
    beeps, displays “yogt” and goes to standby state.
    The yogurt can be served plain together with other dishes (e.g.
    curry), or mixed with honey or jam to make a fruit yogurt.

    Making Jiu Niang
    Jiu Niang, also known as fermented glutinous rice, is a sweet and
    mildly alcoholic delicacy of Asia. It is highly nutritious and easy to
    digest, commonly used to make desserts in China, Japan, Korean
    and other Asian countries. Glutinous rice, also known as sticky rice,
    is used to make Jiu Niang. Glutinous rice contains high
    concentration of starch which is converted to sugars during
    fermentation.
      1. Soak two cups of glutinous rice in cold water for at least 5
         hours until the rice grains become easily broken with fingers.
      2. Drain the water and wrap the soaked rice with cheese cloth and put it into a steaming
         basket. Place the basket on top of the steam rack (trivet) and add 2 cups of water into the
         inner pot. Run the “Steam” function for 30 minutes. Use Natural Release method.
      3. Prepare 1 cup of cold boiled water, (normally at a water-to-dry-rice ratio of 1:2), starter yeast
         powder, and a glass or ceramic container with lid. Make sure that all tools are clean and free
         from bacteria, oil and salt.
      4. After the steamed rice cooled down to below 35°C/95°F, mix the cold water and yeast
         powder with the rice thoroughly in the container. Make sure that each rice grain is
         separated, rather than stuck together. Gently press the rice mixture together and leave a
         hole in the middle of the mixture.
      5. Add water to the 3 cup mark in the inner pot. Place the containers into the inner pot with
         the steam rack. Water should submerge about 1cm/0.5in of the bottom of the containers for
         even heat conduction. Make sure to close the lid of the containers to avoid excess

                                                         18
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 37
              evaporation from the rice.
         6. Press the “Yogurt” function key and then press the “Adjust” key twice to “Less” mode for Jiu
            Niang function. The default fermentation time is 24 hours. You may need to change this
            based on the type of yeast used.
         7. Jiu Niang will be ready when the program finishes. A well-made fermented glutinous rice has
            transparent liquid and some small gas bubbles with an aroma of liquor and is very sweet. If
            there are some white fungi on the surface, this is normal. If it has black fungi, the rice was
            contaminated during the process and it should not be consumed. Avoid running the
            fermentation for too long, which causes the rice to turn sour.
         8. When the program completes, Instant Pot® beeps, displays “yogt” and goes to standby state.

    Advanced Operations
     1. Auto keep warm ON/OFF: In factory setting, ‘Auto Keep Warm’ is ON when a cooking
        program button is pressed. ‘Auto Keep Warm’ can be turned ON and OFF by a second press
        on the same cooking program button before the cooking program starts. During this period,
        the Keep Warm button indicator displays ON or OFF accordingly.
     2. Audible beeping ON/OFF: In factory setting, beeping is ON. To turn beeping OFF, press and
        hold the “-” button for 3 seconds. The display will show “ S OFF” to indicate “Sound OFF”.
     3. Memorizing the last used program settings per cooking program button: The previously used
        cooking settings, including time, pressure and temperature are stored once the custom
        settings are defined, even after the Instant Pot® cooker is unplugged from power source. To
        reset to factory default settings, press and hold the “Adjust” button for 3 seconds when the
        Instant Pot® cooker is in the OFF mode.

    Care and Maintenance
    Regular care or maintenance is essential to ensuring that this product is safe for use. If any of the
    following circumstances takes place, please stop using the appliance immediately and contact the
    Instant Pot® support team.

               Power cord and plug appear worn out, deformed, discoloured or damaged.
               A portion of the power cord or plug gets hotter than usual.
               The cooker heats abnormally or emits a burnt smell.
               When powered on, there are unusual sounds or vibrations.

    If there is dust or dirt on the plug or socket, please remove the dust or dirt with a dry cloth.


    Cleaning
    Caution: please make sure the appliance has cooled down and is unplugged before cleaning.
    1.     Clean the product after each use. Wipe the black inner housing rim and slot dry with cloth to
           prevent rusting on the exterior pot rim.
    2.     Remove the lid and take out the inner pot, wash them with detergent, rinse with water and
           then wipe dry with a soft cloth. The stainless steel inner pot is also dishwasher safe.
    3.     Use water to clean the lid, including the sealing ring (which can be removed), pressure
           release, anti-block shield, and wipe them clean with a soft dry cloth. Do not take apart the
           pressure release handle assembly.
    4.     Clean the cooker base with a clean damp cloth. Do not immerse the cooker into water. Do not
           use a wet cloth to clean the pot while the power cord is plugged into the power outlet.



                                                          19
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 38

    Troubleshooting
    If you experience any problem with the appliance, please DO NOT return the product to the
    retail store or online merchant. For technical assistance and product return information, please:
          Create a support ticket at www.InstantPot.com/support/
          Email to support@instantpot.com
          Or call 1800 828-7280 for Instant Pot customer care team

    The cases in the following tables do not always indicate a faulty cooker. Please examine the cooker
    carefully before contacting the support team for repair. You can also find help videos and FAQs on
    www.InstantPot.com/faq/




                                                       20
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 39

                                       Troubleshooting Table

                Problem                      Possible Reason                   Solution
                                       Sealing ring not installed        Position the sealing ring
      1                                properly                          well
          Difficult to close the lid   Float valve in the popped-up      Press the float valve lightly
                                       position                          downward

      2                                                                  Position the pressure re-
                                       Pressure exists inside the        lease valve to the venting
                                       cooker                            position to reduce the in-
                                                                         ternal pressure. Open the
                                                                         lid after the pressure is
          Difficult to open the lid
                                       Float valve stuck at the          Press the float valve lightly
                                       popped-up position                with a pen or chopstick.

                                       No sealing ring                   Install the sealing ring
      3
                                       Sealing ring damaged              Replace the sealing ring
                                       Food debris attached to the
          Steam leaks from the                                           Clean the sealing ring
                                       sealing ring
          side of the lid
                                                                         Open then Close the lid
                                       Lid not closed properly
                                                                         again
                                       Food debris on the float valve    Clean the float valve sili-
      4                                silicone seal                     cone seal
          Steam leaks from float
                                       Float valve silicone ring worn-   Replace the float valve sili-
          valve for over 2 minutes
                                       out                               cone ring
                                       Too little food or water in       Add water according to the
      5                                inner pot                         recipe
          Float valve unable to                                          Close the lid completely,
          rise                         Float valve obstructed by the
                                                                         see “Cooking Preparation”
                                       lid locking pin
                                                                         section
                                       Pressure release handle not       Turn the release handle to
      6   Steam comes out from         in sealing position               the sealing position
          exhaust valve non-stop
                                       Pressure control fails            Contact support online
                                                                         Close lid for pressure cook-
                                       Lid is not in the correct posi-
      7   Display flashes “Lid”                                          ing or open the lid for sau-
                                       tion for the selected program
                                                                         téing
                                                                         If the lid leaks steam,
      8                                                                  please see Problems 3, 4, 5
                                       Working pressure is not           and 6. If there is no steam
          Display shows “noPr”         reached during pre-heating        leaking and you have frozen
                                       cycle.                            food in the cooker, please
                                                                         run the current program
                                                                         again.
                                                                         Please stop the program
      9                                Overheating is detected on        and check if the food at the
          Display shows “Ovht”
                                       the inner pot                     bottom of the inner pot is
                                                                         burnt.
                                                         21
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 40

                                    Troubleshooting Table (Cont… )


               Problem                     Possible Reason                     Solution

                                                                      Inspect the power cord to
     10                               Bad power connection or no      ensure a good connection,
          Display remains blank       power.                          check that the power outlet
          after connecting the                                        is still active.
          power cord                  Cooker’s electrical fuse has
                                                                      Contact support online
                                      blown
                                      Faulty temperature sensor
                          C1 code                                     Contact support online
                                      (cannot be detected)
                                      Faulty temperature sensor
                          C2 code                                     Contact support online
                                      (short circuited)
     11
                                      Temperature is too high be-
          All LEDs                                                    Put in the inner pot properly
                                      cause inner pot is not placed
          flash with      C5 code
          a code                      Temperature is too high be-
                                                                      Put food and water in the
          appearing                   cause there is no water in
                                                                      inner pot
          on screen                   inner pot
                          C6 code     Faulty pressure sensor          Contact support online
                                                                      Adjust dry-rice and water
                                      Too little water
                                                                      ratio according to recipe
          Rice half cooked or too                                     After cooking cycle com-
     12   hard                        Cover opened prematurely        pletes, leave the cover on
                                                                      for 5 more minutes
     13                                                               Adjust dry-rice and water
          Rice too soft               Too much water
                                                                      ratio according to recipe
                                                                      Possibly starch deposits at
                                      Indication of overheating.
                                                                      the bottom of the inner pot,
                                      The cooker has reduced the
          Intermittent beeping                                        which have clogged heat
                                      heating temperature, and
     14   after the cooker starts                                     dissipation. Stop the cooker
                                      may not reach cooking pres-
          for a while                                                 and inspect the bottom of
                                      sure
                                                                      the inner pot

     15                               The normal sound of power
                                      switching and expanding
                                                                      Nothing to be worried about
                                      pressure board in changing
          Occasional ticking or       temperature
          light cracking sound
                                                                      Wipe inner pot bottom dry
                                      Bottom of inner pot is wet.
                                                                      before cooking




                                                         22
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 41

    Limited Warranty
    Instant Pot® Company (the “IPC”) warrants this appliance to be free from defects in workmanship
    and material, under normal residential use, for a period of one (1) year from the date of purchase.
    This warranty extends only to the original purchaser and use in USA and Canada. A purchase
    receipt, purchase order number or other proof of date of original purchase is required before
    warranty service is performed. IPC’s obligation under this warranty is limited to replacing or
    repairing, or assisting in the repair at IPC’s option. All repairs for which warranty claims are made
    must be pre-authorized by IPC.
    This appliance comes equipped with many safety features. Any attempt to interfere with their
    operation may result in serious injury/damages and void this warranty. No warranty service will be
    provided to any appliance that has been tampered with, unless directed by an IPC representative.
    This warranty does not cover normal wear of parts or damage resulting from negligent use or
    misuse of the appliance, use contrary to the operating instructions, failure to provide reasonable
    and necessary maintenance, or disassembly, repair or alteration by anyone unless directed by an
    Instant Pot® Representative. This warranty does not cover units that are used outside of US and
    Canada. Further, the warranty does not cover damage resulting from Acts of God, such as fire,
    flood, hurricanes and tornadoes. IPC is not responsible for shipping cost for warranty service.

    Limitation and Exclusions
    To the extent permitted by applicable law, the liability of IPC, if any, for any allegedly defective
    appliance or part shall be limited to repair or replacement of the appliance or part and shall not
    exceed the purchase price of a comparable replacement appliance or part. THE PROVISIONS OF
    THIS WARRANTY ARE YOUR SOLE AND EXCLUSIVE REMEDY WITH RESPECT TO THE PRODUCT(S)
    COVERED BY THIS WARRANTY. ALL IMPLIED WARRANTIES WITH RESPECT TO THE APPLIANCES(S)
    INCLUDING, BUT NOT LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
    A PARTICULAR PURPOSE, ARE HEREBY EXPRESSLY EXCLUDED.
    IPC is not responsible or liable for indirect, special or consequential damages arising out of or in
    connection with the use or performance of the appliance or damages with respect to any
    economic loss, loss of property, loss of revenues or profits, loss of enjoyment or use, costs of
    removal, installation or other consequential damages of whatsoever nature. Some provinces/
    states do not allow the exclusion or limitation of incidental or consequential damages.
    Accordingly, the above limitation may not apply to you.
    You the buyer may have other rights and remedies under your state's or province’s applicable
    laws, which are in addition to any right or remedy which may be available under this limited
    warranty.

    Warranty Service
    If the appliance should become defective within the warranty period, please contact Instant Pot®
    Customer Service team by
          Create a support ticket at www.InstantPot.com/support/
          Email to support@instantpot.com
          Or call 1800 828-7280 for Instant Pot® customer service representative

    To facilitate speedy service, please provide:

          Your name, email address or phone number
          A copy of the original purchase receipt with order number, the model and serial number
          Description of the product defect, pictures or video if possible

                                                        23
1:19-cv-03341-LTB Document 1 Filed 11/26/19 USDC Colorado Page 42



          All contents in this document have been checked carefully. Instant Pot Com-
          pany reserves the right to interpret any printing mistake or misunderstanding
          of content.

          For any technical improvement or change in appearance or name plate,
          changes shall be placed in the revised manual without further notice. In case
          of changes in appearance and color, please refer to the actual product for
          detailed information.




         Standards: UL 1026, Fifth Edition
         CAN/CSA-C22.2 No. 1335.1-93
         CAN/CSA-C22.2 No.1335.2.15-93




         Revision: August 2016




         Instant Pot® Company
         11 – 300 Earl Grey Dr., Suite 383
         Ottawa, Ontario
         Canada K2T 1C1

         Telephone: +1 800 828-7280
         Fax: +1 (613) 800-0726
         Web: http://www.InstantPot.com
         E-mail: support@instantpot.com




                       © 2011-2016 Instant Pot® Company, All Rights Reserved.
